DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aris Gregorian on 3/26/2021.
Regarding Claims 1, 2, 4, 11, 12, 14, 18 and 19 the applicant has amended the claims as follow:
1.	A system comprising:	a plurality of sensor devices that generate sensor data that comprises a plurality of data streams;	a memory; and	at least one hardware processor to perform operations comprising:	accessing a first data stream from among the plurality of data streams, the first data stream comprising a video stream generated by a first sensor device;
detecting an event precursor based on the first data stream, the event precursor including a feature within a frame of the video stream;	accessing an object model associated with the event precursor in response to the detecting the event precursor, the object model defining a data-flow that corresponds with an event associated with the event precursor, the data-flow including an identification of a second data stream generated by a second sensor device from among the plurality of sensor devices, the second data stream comprising inertial data;	selecting the second sensor device from among the plurality of sensor devices based on the data flow that includes the identification of the second data stream;	causing the system to access the second data stream from the second sensor device based on the identification of the portion of the plurality of data streams by the object model associated with the event precursor;	detecting the event associated with the event precursor based on at least the first data stream and the second data stream, the event corresponding to an event type;
performing a validation of the event based on the video data of the first data stream, and the inertial data of the second data stream;	identifying a portion of the plurality of data streams based on the data-flow that corresponds with the event precursor in response to the validation of the event; and	causing the system to stream the portion of the plurality of data streams that corresponds with the event to a server system based on the data-flow defined by the object model.

2.	The system of claim 1, wherein the plurality of data streams comprise one or more of:	an audio stream that comprises audio data;	an accelerometer stream that comprises the inertial data; and	a global positioning system stream that comprises location data.

4.	(Canceled)

11.	A method comprising:	accessing a first data stream from among a plurality of data streams, the first data stream comprising a video stream generated by a first sensor device;	detecting an event precursor based on the first data stream, the event precursor including a feature within a frame of the video stream;	accessing an object model associated with the event precursor in response to the detecting the event precursor, the object model defining a data-flow that corresponds with an event associated with the event precursor, the data-flow including an identification of a second data stream generated by a second sensor device from among the plurality of sensor devices, the second data stream comprising inertial data;	selecting the second sensor device from among the plurality of sensor devices based on the data flow that includes the identification of the second data stream;	causing the system to access the second data stream from the second sensor device based on the identification of the portion of the plurality of data streams by the object model associated with the event precursor;	detecting the event associated with the event precursor based on at least the first data stream and the second data stream, the event corresponding to an event type;
performing a validation of the event based on the video data of the first data stream, and the inertial data of the second data stream;	identifying a portion of the plurality of data streams based on the data-flow that corresponds with the event precursor in response to the validation of the event; and	causing the system to stream the portion of the plurality of data streams that corresponds with the event to a server system based on the data-flow defined by the object model.

12.	The method of claim 11, wherein the plurality of data streams comprise one or more of:	an audio stream that comprises audio data;	an accelerometer stream that comprises the inertial data; and	a global positioning system stream that comprises location data.


14.	(Canceled)


18.	A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:	accessing a first data stream from among a plurality of data streams, the first data stream comprising a video stream generated by a first sensor device;	detecting an event precursor based on the first data stream, the event precursor including a feature within a frame of the video stream;	accessing an object model associated with the event precursor in response to the detecting the event precursor, the object model defining a data-flow that corresponds with an event associated with the event precursor, the data-flow including an identification of a second data stream generated by a second sensor device from among the plurality of sensor devices, the second data stream comprising inertial data;	selecting the second sensor device from among the plurality of sensor devices based on the data flow that includes the identification of the second data stream;	causing the system to access the second data stream from the second sensor device based on the identification of the portion of the plurality of data streams by the object model associated with the event precursor;	detecting the event associated with the event precursor based on at least the first data stream and the second data stream, the event corresponding to an event type;
performing a validation of the event based on the video data of the first data stream, and the inertial data of the second data stream;	identifying a portion of the plurality of data streams based on the data-flow that corresponds with the event precursor in response to the validation of the event; and	causing the system to stream the portion of the plurality of data streams that corresponds with the event to a server system based on the data-flow defined by the object model.

19.	The non-transitory machine-readable storage medium of claim 18, wherein the plurality of data streams comprise one or more of:	an audio stream that comprises audio data;	an accelerometer stream that comprises the inertial data; and	a global positioning system stream that comprises location data.

Allowable Subject Matter
  Claims 1-3, 5-13, and 15-20 are allowed
3.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666